Case 3:21-cv-00353-MMH-MCR Document1 Filed 03/31/21 Page 1 of 21 PagelD 1

UNITD STATES DISTRICT COURT FOR MIDDLE DISTRICT
OF FLORIDA, JACKSONVILLE DIVISION

MITCHELL A. HARRIS
Plaintiff,

CASE NO.: TO BE ASSIGNED
3:2.|-cv-363 -MM H MCR.

CORIZON OF FLORIDA, LLC,

 

 

 

D
CENTURION OF FLORIDA, LLC, «RES eNALNSTTTON
OF FLORIDA UNION
MAR 29 2
JOHN DOE # 1-3, aN .
Individual capacity FOR MA
Dr. Toledo

Chief Health Officer UCI

Individual capacity,

Ernesto PEREZ-LUGO,

Former Chief Health Officer UCI

Individual capacity,

THOMAS REIMERS,

Former Director Health Services FDC,

Individual capacity,

ERRON CAMPBELL,

Regional 2 Medical Director,

Individual capacity,

DANIEL CHERRY.

Centurion's Former Medical Director FDC., now Statewide Medical Director

Individual capacity,

MARK S. INCH, Sectary, FDC.,

Official Capacity, declaratory and Prospective Injunctive Relief,

JULIE JONES, Prior Sectary, FDC.,

Official Capacity, Declaratory and Prospective Relief,
Defendants,

 

 

 

42 U.S.C. § 1983 CIVIL RIGHTS COMPLAINT
DECLARATORY AND INJUNCTIVE RELIEF
JURY TRIAL SOUGHT
Case 3:21-cv-00353-MMH-MCR Document1 Filed 03/31/21 Page 2 of 21 PagelD 2

I. PLAINTIFF:
Name of Plaintiff: Mitchell A. Harris
Inmate Number #A5S0605
Prison or Jail: Union Correctional Institution
Mailing Address: P.O. Box 1000
Raiford, Florida
32083-1000

Il. DEFENDANTS:

(1) CENTURION Of FLORIDA, LLC
Official Position: Current Contract Medical Provider For The FDC,
Paddock Park Prof. Bldg. 3200 S.W. 34" Avenue, Bldg. 700, Suite 701, Ocala, Fla. 34474

CORIZON OF FLORIDA,LLC.,

Prior Contract Medical Provider For The FDC,
Healt Care Support Team Office

103 Powell Court, Brentwood, Tennessee 37027,

(2) JOHN DOES #1-3,

Official Position: Employee of Corizon of Florida, LLC or Centurion Of Florida, LLC.
Mailing Address: not yet identified.

Individual Capacity

(3) Dr. Toledo
Chief Health Officer Union Correctional Institution

P.O. Box 1000, Raiford, Florida 32083-1000
Individual Capacity

(4) E. PEREZ—LUGO

Official Position: Former Chief Health Officer Union Correctional Institution
Mailing Address: 216 S.E. Corrections Way, Lake City, Fla. 32025-2013
Individual Capacity

(5) THOMAS REIMERS,

Health Services Director,

Mailing Address: 501 S. Calhoun St., Tall., Fla. 32399-2500
Individual Capacity

(6) DANIEL CHERRY,

Centurion's Former Medical Director FDC

Paddock Park Prof. Bldg. 3200S.W. 34" Ave. Bldg. 700, Suite 701, Ocala, Fla. 34474
Individual Capacity

Page 2 of 21
Case 3:21-cv-00353-MMH-MCR Document1 Filed 03/31/21 Page 3 of 21 PagelD 3

(7) ERRON CAMPBELL

Medical Director, Centurion medical
1203 Governor’s Sq. Blvd

Tall., Fla. 32301

Individual Capacity

(8) Prior Secretary JULIE JONES, FDC
501 S. Calhoun St., Tallahassee, Fla. 32399-2500
Official Capacity, Declaratory & Prospective Injunctive Relief

(9) MARK 8. INCH,

Official Position: Secretary, FDC

501 S. Calhoun St., Tallahassee, Fla. 32399-2500

Official Capacity, Declaratory & Prospective Injunctive Relief

Ill. EXHAUSTION OF ADMINISTRATIVE REMEDIES

Exhaustion of administrative remedies is required prior to pursuing a civil rights action regarding
condition or events in any prison, jail, or detention center. 42 U.S.C.§1997e(a).

Plaintiff is warned that any claims for which the administrative grievance process was not
completed prior to filing this lawsuit may be subject to dismissal. Plaintiff has exhausted all
available administrative grievances.

Defendant Inch would possesses all grievances filed in this matter, however NONE were
ever filed before DAA trearment was provided in 2018. Since then Plaintiff has filed two
grievances in this matter to determine the defendant's culpability in the damages done to his liver
by the defendant's lack of proper medical care, and proper follow up care to preserve the health
of his liver and his very life.

IV. PREVIOUS LAWSUITS

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal
court without paying the filing fee if that prisoner has ‘on three or more prior occasions, while
incarcerated or detained in any facility, brought an action or appeal in a court of the United
States that was dismissed on the grounds that it was frivolous, malicious, or fails to state a claim
upon which relief may be granted, unless the prisoner is under imminent danger of serious
physical injury.” 28 U.S.C. § 1951(g).

NOTE: FAILURE TO DISCLOSE ALL PRIOR CIVIL CASES MAY RESULT IN THE
DISMISSAL OF THIS CASE. IF YOU ARE UNSURE OF ANY CASES YOU HAVE
FILED, THAT FACT MUST BE DISCLOSED AS WELL.

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?
Yes( ) No( XXX )

Page 3 of 21
Case 3:21-cv-00353-MMH-MCR Document 1 Filed 03/31/21 Page 4 of 21 PagelD 4

A. Have you initiated other actions in state or federal court dealing with the same or
similar facts/issues involved in this action?

Yes( )
l.

cot GS. i ee pe

No( XXX )
Parties to previous action:
(a) Plaintiff(s): N/A
(b) Defendant(s) N/A
Name of judge: N/A = Case #: N/A
County and judicial circuit: N/A
Appropriate filing date: N/A
If not still pending, date of dismissal: N/A
Reason for dismissal: N/A
Facts and claims of case: N/A
(Attach additional pages as necessary to list state court cases.)

B. Have you initiated other actions in federal court dealing with the same or similar
facts/issues involved in this action?

Yes( )
1.

DAnRwWN

Ds

No( XXX )
Parties to previous action:
(a) Plaintiff(s):
(b) Defendant(s).
Name of judge:
County and judicial circuit:
Appropriate filing date:
If not still pending:
Reason for dismissal:
Facts and claims of case:

(Attach additional pages as necessary to list state court cases.) Please see pages 4 “A”

Cc Have you initiated other actions (besides those listed above in Questions (A) and
(B)) in either state or federal court that relate to the fact or manner of your incarceration
(including habeas corpus petitions) or the conditions of your confinement (including civil rights
complaints about any aspect of prison life, whether it be general circumstances or a particular
episode, and whether it involved excessive force or some other wrong)?

Yes( X ) No() Please see page at 4
If yes, describe each action in the space provided below. If more than one action,
describe all additional cases on a separate piece of paper, using the same format as

below:

(a) Appellant: Mitchell Harris

(b) Appellee State of Florida, 100 So.3d 245 (Fla. 1 DCA 2012).

2. Name of judge: Augustus D. Aikins.

3. County and judicial circuit: Leon County, Second Judicial Circuit.

Paes I ae

Approximate filing date: 12/ 29/ 2010

If not still pending, date of dismissal: 11-28-2012.

Reason for dismissal: based on an Anders brief.

Facts and claims of case #1D-6875: Appellant claimed he shot the victim
by accident when strugling over control of the gun.

Page 4 of 21
Case 3:21-cv-00353-MMH-MCR Document1 Filed 03/31/21 Page 5 of 21 PagelD 5

l. Parties to previous action: Mitchell Harris, State of Florida

(a) Defendant: Mitchell A. Harris

(b) Plaintiff: State of Florida.

2. Name of judge: Honorable James C. Hankinson.

3. County and judicial circuit: Leon County, Second Judicial Circuit.
Approximate filing date: 06/06/2012.

If not still pending, date of granted in part denied in part: 12/05/2012.
Reason for dismissal: Judgment sentence amended/corrected.

Facts and claims of case: Rule 3.800(B) (2) motion fine and respective
surcharge deleted.

SS oe

(a) Plaintiff: State of Florida.

(b) Defendant: Mitchell A. Harris

Name of judge: Honorable James C. Hankinson.

County and judicial circuit: Leon County, Second Judicial Circuit.

Approximate filing date: 01/16/13, Rule 3.850.

If not still pending, date of dismissal: After evidentiary hearing, nine

IAC and prosecutorial misconduct claims in the motion denied on

12/20/2013.

6. Reasons for dismissal: No ineffective assistance of counsel and no
prosecutorial misconduct and no prejudice.

re Facts and claims of case: Appellant claimed he shot the victim by accident
when strugling over control of the gun.
(Attach additional pages as necessary to list state court cases.)

ABW

D. Have you ever had any actions in federal court dismissed as frivolous,
malicious, failing to state a claim, or prior to service? If so, identify each and
every case so dismissed:

Yes( ) No( XXX )
Federal Case Filed
1. Parties to previous action:
(a) Petitioner: Mitchell Harris
(b) Respondant: Secretary, Florida Department of Corrections.
2. Name of judge: Honorable Robert L. Hinkle
3. County and judicial circuit: Leon County,U.S. District Court, Northern District
of Florida.
4. Appropriate filing date: 2017, 28 U.S.C § 2254 Habeas Corpus Petition.
5. If not still pending, date of dismissal: 11/05/18
6. Reason for dismissal: No prejucice.
7. Facts and claims of case: Nixon issue, defense attorney stipulated defendant's
guilt at opening statements without consulting the defendant.

1. Parties to previous action:
(a) Petitioner: Mitchell Harris
(b) Respondant: Secretary, Florida Department of Corrections.

Page 5 of 21
Case 3:21-cv-00353-MMH-MCR Document1 Filed 03/31/21 Page 6 of 21 PagelD 6

2. Name of judge: Honorable Stanley Marcus, United States Circuit Judge.

3. County and judicial circuit: U.S. Circuit Court for the Eleventh Circuit, Atlanta,
Georgia.

4. Appropriate filing date: May 14", 2018, Application for Certificate of
Apealability. Also a motion for Reconsideration filed.

5. If not still pending, date of Application denial: June 4", 2018. Reconsideration
denied August 23", 2018 by Tjoflat and Marcus.

6. Reason for dismissal: “Harris's motion is denied because he failed to make the
requisite showing.”

7. Facts and claims of case: Nixon issue, defense attorney stipulated defendant's
guilt at opening statements without consulting the defendant first.

(Additional pages as necessary to list the specific instances.)

OVERVIEW

In a nut-shell this whole case is about, the Florida Department of Corrections, and their
medical care providers, Corizon and Centurion, and the damaged lives and in fact lives being lost
because of their failure to provide the proper level of medical care for Hepatitis C.

Plaintiff's now near possible fatal liver disease in the future, possible decompensated
cirrhosis, | now, compensated cirrhosis, fibrosis level 4, resulting from Hepititus “C”. A
condition for which Defendants would not timely treat solely due to it being too expensive.

Defendants Corizon and Centurion utilized a simple policy and practice to deny care by

 

institutional physicians. Deprivation of standard of care was then ratified by prior Secretary
Jones, and is continued by now Secretary Inch, via IISC positions {Impaired Inmate Services
Coordinator}. In this instance, Plaintiff was not blood tested, nor promised care from 2010
through July of 2016 by Corizon, and not until August 24, 2016 when Centurion’s role as health
care provider began. On August 11" 2017 were any blood tests provided that confirmed the
Plaintiff had a serious hepatitis-c viral infection in his liver due to elevated liver enzymes. In the
September 21", 2017 blood test was it confirmed that Plaintiff definitely had Hepatitis C. In the
December 9", 2017 blood test was level 4, severe fibrosis found. Care was finally provided
beginning on April 13", 2018 with the DAA drug Epclusa. Such matters as, lying about
availability of care and willful concealment of FBOP evaluation and treatment guidelines,
underline reprehensible conduct by Defendants. Plaintiff was not treated until almost two months
after Hoffer v. Jones, 290 F. Supp. 3D 1292 (U.S. District Court, Northern District of Florida

2017) was decided on November 17", 2017 and a Preliminary Injunction issued based upon the

Page 6 of 21
Case 3:21-cv-00353-MMH-MCR Document1 Filed 03/31/21 Page 7 of 21 PagelD 7

then Secretary Julie Jones', “DEFENDANT'S PLAN OF TREATMENT FOR CHRONIC
HEPATITIS C”, known as HSB 15.03.09 Supplement #3 and Defendant Centurion’s realization
that denial of care was no longer possible. However, Defendant Thomas Reimers, FDOC Health
Services Director, still refuses to completely empliment HSB 15.03.09 Supplement #3, and the
other HS Bullitens governing Hepatitis C treatment which is not within the proper scope of his
duties.

Defendant's Policy to deny treatment for Plaintiffs Hepatitis “C” was on behalf of and in
the stead of corporate positions regarding employment with contract health provider. The FDC
has a “long and sordid history of failing to treat HCV-infected inmates which continues to this
date.” Each of these Defendants by vestige of their positions, were charged with an obligation to
prevent the actions and inactions of these claims. Facts well plead, medical records produced
from FDC, will clearly flesh out the practice of policy enactment. The denial of care, in favor of
profit; has resulted in Plaintiff's torment and sorrow and irrepairable liver damage, and possible
loss of life. Ignoring the requirement to treat Plaintiff's Hepatitis “C” has resulted in scarring of
his liver and Plaintiff although now, hopefully, cured of the infection, is an F4 on the METAVIR
scale and has compensated cirrhosis of his liver. Centurion’s deliberate choice to ignore the
requirement of Plaintiff's care by not administering DAA’s until 04-13-2018 when DAAs were
available in 2013 was a “regulatory measure.” Such a policy and practice was covered up by
prior Secretary Jones, and is continued by now Secretary Inch, via IISC positions as regards
health care grievances, {HCGs}. Finally, no dietary considerations exist, nor medical
prescription supplement drugs and vitamins provided for Plaintiff to help repair, maintain or to
possibly regrow his irrepairably injured liver, nor are there vitamins of worth provided or
purchasable by Plaintiff.

Vi STATEMENT OF FACTS:

State briefly the FACTS of this case. Describe how each Defendant was involved and what each
person did or did not do which gives rise to your claim. In describing what happened, state the
names of persons involved, dates, and places. Do not make any legal arguments or cite to any
cases or statutes. You must set forth separate factual allegations in separately numbered
paragraphs. You may make copies of this page if necessary to supply all the facts. Barring
extraordinary circumstances, no more than five (5) additional pages should be attached. (if there
are facts which are not related to this same basic incident or issue, they must be addressed in a
separate civil rights complaint.)

Page 7 of 21
Case 3:21-cv-00353-MMH-MCR Document1 Filed 03/31/21 Page 8 of 21 PagelD 8

(1) Plaintiff is currently incarcerated at Union Correctional Institution and at all times
relevant hereto was under the care, custody and control of the State of Florida, Department of
Corrections. Plaintiff was at Santa Rosa Corectional Institution from 2010 until his transfer to
Union Correctional Institution in 2015. Plaintiff is currently 69 years of age and has been
incarcerated since January 3", 2010. At the times relevant hereto, June 2015 when the Hepatitis-
C was first discovered until December of 2017, Plaintiff suffered from Hepatitis “C”. From 2010
until teatment began in April of 2018 with DAA's the disease had escalated to such a level that
Plaintiff is now rated an F4 on the METAVIR scale, compensated cirrhosis. The amount of liver
scarring a patient has is usually measured on the METAVIR scale. On this scale, a person can be
classified FO (no fibrosis), F1 (mild fibrosis), F2 (moderate fibrosis), F3 (severe fibrosis), or F4
(cirrhosis). The rate at which patients progress along this scale differs among the population.
Defendants Corizon and Centurion were well aware of these facts in relation to Plaintiffs
condition when utilizing the policy and practice not to treat Plaintiff. Plaintiff is currently under

the care of Defendant, Centurion, via Defendant Inch.

(2) Under the June 2014, FBOP Guidelines, adopted by the CDC, patients were
supposed to be prioritized for triple drug therapy based upon the advancement of hepatic fibrosis,
or cirrhosis, whether the patient is a liver transplant recipient or has a HIV co-infection, or
whether the patient has a comorbid medical condition associated with HCV, such as certain types
of lymphomas. The degree of fibrosis may be determined in several ways. The AST-to-platelet
ratio index (“APRI”) is the FBOP-preferred method for non-invasive assessment of hepatic
fibrosis and cirrhosis. Liver biopsies and abdominal ultrasounds in this time period could also be
used to identify findings consistent with cirrhosis. Although the APRI score is useful in most
cases, it is not an exact predictor of cirrhosis. Sometimes patients with high APRI scores show
no signs of fibrosis or cirrhosis on ultrasounds or biopsies. In June 2014, the FBOP
recommended prioritizing patients who had APRI scores of 1.0 or greater, or whose APRI score
was between 0.7 and 1.0, along with other findings suggestive of advanced fibrosis. Under these
guidelines, Plaintiffs need for treatment was apparent when Defendant Corizon became
Plaintiff's health care provider in 2010 and in January of 2015, Sheila Szalai, ARNP informed
Plaintiff that his liver enzymes showed he may have Hep-C and Corizon health care providers
told Plaintiff in April of 2015 his Fibrosis level was a stage 1, or possibly a stage 2, and when

Defendant Centurion became Plaintiffs health care provider in 2016.

Page 8 of 21
Case 3:21-cv-00353-MMH-MCR Document1 Filed 03/31/21 Page 9 of 21 PagelD 9

(3) Plaintiff was informed in June, 2015 by (then) treating physician, ARNP Sheila

Szalai , Corizon, is a defendant in this cause ), that Plaintiff suffered from Hepatitis C, a very

 

serious infection that would advance to liver disease. It was physician’s assessment that delay in
drug treatment would exponentially increase in the odds against Plaintiff's treatment success and
result in liver damage.

(4) In July 2015, the FBOP revised its HCV Guidelines to reflect the availability of new
treatments and established the new standard of care. The FBOP provided that certain cases are at
higher risk for complications or disease progression and require more urgent consideration for
treatment. The patients at Level 1, or highest priority, are those with known decompensated
cirrhosis, liver transplant candidates or recipients, patients with hepatocellular carcinoma, those
with comorbid medical conditions associated with HCV, those taking immunosuppressant
medications, and newly incarcerated inmates already receiving treatment. Patients at Level 2, or
high priority, include those with APRI scores greater or equal to Level 2.0, those with advanced
fibrosis on a liver biopsy. Patients at Level 3 or intermediate priority, include those with APRI
scores between 1.5 and 2.0, those with Stage 1 fibrosis on a liver biopsy, those with diabetes
mellitus, and those with porphyria cutanea tarda. Patients at Level 4, or routine priority, are those
with Stage 0 to stage 1 fibrosis on liver biopsy, and all other cases of HCV infection that meet
the criteria for treatment. Under these guidelines, Plaintiff's need for treatment was apparent.

Plaintiff was not provided treatment by Corizon LLC., nor Defendant Centurion, until April 13",

 

2018 due to cost. Each Defendant acted per custom, policy, as plead infra.

(5) In April 2016, the FBOP revised its HCV Guidelines to reflect the availability of three
new treatment drugs. The 2016 Guidelines did not change the way APRI scores are used to
prioritize patients for treatment. Plaintiff still had not received the treatment despite having been
recommended in 2014 by Corizon LLC by physician, ARNP Sheila Szalai. Under these 2016
guidelines, Plaintiff's need for treatment was apparent. Plaintiff was intentionally ignored and
then denied treatment by Centurion., at that time. Each Defendant acted per custom or policy not
to treat due to cost.

(6) In August 24, 2016, Defendant Centurion replaced Corizon as FDC health care
provider. Defendant Centurion was aware of the number of HCV affected prisoners and the
policy and custom left in place by Corizon not to evaluate and or treat per the guidelines of { #2-

5, supra. Centurion was aware of the FDC grievance process insulating then Corizon, then

 

Page 9 of 21
Case 3:21-cv-00353-MMH-MCR Document 1 Filed 03/31/21 Page 10 of 21 PagelD 10

Centurion, via FDC Impaired Inmate Services Coordinators {IISC} and other agents yet to be

identified. Centurion immediately agreed to the “Corizon method,” that all HCGs grieving

 

deprivation of care would be summarily, boiler plate denied. Both Corizon and Centurion had

 

complicit approval by prior Defendant Jones (FDC) and continued by now Secretary Inch,
through Defendant Thomas Reimers, to conceal existence of and not evaluate or treat per {j #2-5.
Moreover, medical code listings for those infected with Hep C and critically ill offenders were
manipulated, by concealing the number of those infected, as well as Plaintiff's condition. This
policy and practice was based upon the cost of the evaluation and treatment regimes and FDC
agreed to the same. This was a factor in the contract price for prison health care which would

have been sizably more, {less profit} had adherence to §] #2-5 been required. Indeed, Corizon

 

quit. The Court may take judicial notice of Copeland y. Jones et al., 4:15-cv-00452-RH-CAS,
“hernia settlement,” as well as Hoffer v. Jones, 2017 U.S. Dist. LEXIS 194544 (U.S.D.C. Tall.
11-17-2017), regarding both companies individual and joint ventures not to treat to increase

profit. Defendant Centurion was employed by way of a no bid contract.

(7) Corizon’s Medical personnel instituted a protocol for treatment of Hepatitis C that
encompassed non-treatment modalities including an A.T.P. Alternatiave Treatment Plan, that
actually parceled Aspirins and Water Pills in lieu of much more expensive DAA drugs.

(8) Appearing by way of no bid contract Defendant Centurion replaced Corizon’s
contract on August 24, 2016, becoming FDC health care provider. Corizon’s contract contained
the proviso re chronic diseases on page 6, 2. The relevant section provides:

“Intervention for inmates with chronic disease must meet
generally recognized standard of care.”

The Alternative Treatment Plan which involved aspirins and water pills was a mock
treatment and departed in so stark a manner from “recognized standard of care” mandated by
contract, that it constitutes deliberate indifference. This indifference became Centurion’s format
with approval of Secretary Jones upon advice of Dr. Thomas Reimers.

(9) The denial of Corizon’s care then gave way to Centurion’s denial--delay of
acceptable treatment for such an obviously serious medical need. Plaintiff on several occasions
encountered Dr. E. Perez—Lugo, then an employee of Defendant Centurion, and was told that

care by DAA’s was not necessary, but that Plaintiff was being monitored and would be informed

Page 10 of 21
Case 3:21-cv-00353-MMH-MCR Document1 Filed 03/31/21 Page 11 of 21 PagelD 11

if treatment was necessary. Plaintiff was informed by Defendant Dr. E. Perez—Lugo that if
Plaintiffs name was on a treatment list for DAA’s, Plaintiff would be contacted when his turn
had arrived. It was apparent to Dr. E. Perez—Lugo and all other defendants named herein knew
that the delay would exacerbate the infection and escalate liver scarring. The decision to delay
treatment was medically unjustified in violation of standards of care and was fostered by
Centurion’s policy and practice not to spend money on DAA’s. Defendant Jones, and now_Inch-
FDC were well aware of the policy and practice and permitted and assisted in implementation of
the same via FDC established custom of denying all health care grievances {HCGs}, by created
positions of impaired inmate services coordinator {I]SC}et. al. During this period, one Ebony O.
Harvey, repeatedly appears in FDC, HCG records as LSC, establishing “bolier plate” pattern of
denials and “don’t call us we’ll call you” responses. In this instance, Plaintiff was advised that a
liver biopsy is not clinically indicated at this time. However, you are being approved to the
extent that you met the criteria for management and you will be advised when this will begin. In
the meanwhile you will continue to be monitored in the chronic illness clinic, which may include
further testing, to ensure that there is no deterioration pending the start of your medication
regimen.

(10) When Defendant Centurion became FDC health care provider, up to 90% of the
persons employed were those previously employed by Corizon LLC. Including defendant Dr.
Thomas Reimers. Defendant Centurion was at the time of their no bid contract award, aware of
the large numbers of HCV infected prisoners, and the obligation to provide the FBOP—CDC
standards of care. Nonetheless, Defendant Centurion would not spend the funds to treat Plaintiff
with DAA’s and Defendant Jones had an agreement with persons yet named, not to require
Defendant Centurion to purchase DAA’s and not to request funds from the State to purchase
DAA’s.

(11) As a result of the inescapable judicial mandate to treat with DAA’s, beginning on
11-29-2017 Plaintiff was provided the DAA treatment by Defendant Centurion and the same was
completed in July, 2018. Plaintiff's liver condition has suffered and has become worse and now
life-threatening. Centurion’s failure to treat in a timely fashion, inter alia, has ultimately led to
needless and extreme abdomen pain, emotional distress, fatigue and overall decreased life-style,
and a loss of weight. Plaintiff once weighed 220 pounds and stood five foot eleven inches in

height. As of July 7th, 2018 Plaintiff's weight had plummet to only 190 Ibs. Plaintiff suffers

Page 11 of 21
Case 3:21-cv-00353-MMH-MCR Document1 Filed 03/31/21 Page 12 of 21 PagelD 12

from severe pain in his abdomen daily. Severe fatigue on a daily basis. He is apprehensive about
and fearfully anticipates, liver failure. He suffers from extreme loss of sleep. As a result of the
unreasonable delay, February 5th, 2016-- to April 13", 2018, Plaintiffs health underwent
considerable erosion. The harm is already irreparable in the sense that it is beyond remediation.
As early as 2009, various texts accepted by the medical community bore witnesses to the
advantages of prompt treatment. See for example: Living With Hepatitis “C” 5" Edition, Mr.
Gregory _T. Everson, M.D., F.A.C.P. 2009, pg. #160, stating in sum, “If you had advanced
fibrosis or cirrhosis, you are at risk for liver cancer even if you are a sustained responder and no
longer have hepatitis C.” Additionally, “...[p]atients with advanced fibrosis or cirrhosis run a
considerable lifetime risk of developing hepatoma...” (id. at pg.#199) “As blood backs up in the
spleen, cells become trapped and are destroyed—resulting in a decrease in platelets, red cells,
and white cells.” Plaintiff has a decease in platelet levels, both red and white cells.

(11) When Defendant Centurion assumed Corizon’s contract on August 24, 2016, it was
apparent that Plaintiff had been interviewed by Medical-Service Contractor ARNP Sheila Szalai
Corizon Physician, on August 18, 2015, the fourth different Clinician in fifteen months noted
that timely course of treatment for Inmate Harris’s Hepatitis C was necessary. At that time, as
well as when Defendant Centurion took over, their existed a list of prisoners that required
immediate treatment via DAA’s. It is without dispute that Plaintiff's name was on that list. See {
#9, supra.

(12) Defendant Centurion by and through Defendants John Doe #1-3, Thomas Reimers,
Director Health Services, Erron Campbell, Medical Director, Daniel Cherry, Centurion's Former
Medical Director, FDC., Dr.E. Perez—Lugo, Former Chief Health Officer, UCI, in conjunction

 

with Defendant Jones via policy and practice intentionally did not provide treatment to Plaintiff

 

and utilized the “Corizon Method” of mock monitoring Plaintiff's infection, until Plaintiff's liver
was damaged beyond repair. Thus, § #1 through #12, supra. constitute a clearly established

Eighth Amendment violation by one and all defendants of the Plaintiffs guarantee to be free

from cruel and unusual punishment.

VI. STATEMENT OF CLAIMS:
State what rights under the Constitution, laws, or treaties of the United States you claim
have been violated. Be specific. Number each separate claim and relate it to the facts

Page 12 of 21
Case 3:21-cv-00353-MMH-MCR Document1 Filed 03/31/21 Page 13 of 21 PagelD 13

alleged in Section V. If claims are not related to the same basic incident or issue, they
must be addressed in a separate civil rights complaint.

CENTURION OF FLORIDA, LLC.,

(13) CENTURION OF FLORIDA, LLC

Plaintiff incorporates by reference paragraphs # 1-12, supra and states, This Defendant in
its official capacity pledged by contract to provide competent health care for Florida prisoners
upon assuming the Corizon LLC contract with Defendant Jones, FDC, State of Florida, via a no-
bid award. This Defendant understood that statutory obligation of care existed via special

obligation of Defendant Jones, per FS. 20.315 (3). In so contracting, Defendant pledged to

 

provide care within accepted medical norms and not to deprive needy prisoners of critical care
because of cost. This for profit Defendant was well aware of the thousands of HCV infected
FDC prisoners as well as the standards of care plead supra, chose to disregard obligation to
provide critical care for serious medical needs of Plaintiff, via policy, practice and custom, until
Plaintiff's liver was irreparably damaged. The motivating force was not to spend money, thusly
increasing profits. As a result this Defendant rewarded each of the Defendants (excepting Jones
and Inch) with salary raises, bonuses and other incentives upon profit increases, in furtherance of
advancement of the blind eye, no treatment policy, practice and custom. This policy and custom
of operation unimpeded and ratified in furtherance by Defendant Secretary Jones, IISC positions.
When the obligation to care was taken over by Defendant Centurion, It had already reached
agreement with the Defendants of J 13-2__, infra, not to treat infected inmates —Plaintiff, due to
cost. This conduct violated Plaintiffs clearly established 8" Amendment guarantee to be free
from cruel and unusual punishment. This Defendant’s actions and inactions were under the color
of state law and in the furtherance of profit per policy and practice that continues to this date of
July 2021.
(14) JOHN DOE #1-3

 

Plaintiff incorporates by reference paragraphs # 1-12, supra and states: Defendants
Corizon and Centurion, by and through Its agents John Doe #1-3, referred to as “sound
clinicians” repeatedly by Defendant E. Perez-Lugo throughout the health care grievance process,
knew that the FBOP--CDC guideline change of 2014-2016, mandated that Plaintiff receive

Page 13 of 21
Case 3:21-cv-00353-MMH-MCR Document 1 Filed 03/31/21 Page 14 of 21 PagelD 14

evaluation and DAA’s {the Cure}, and other designated care. These Defendants knew from
inception of replacing Defendant Corizon that Defendant Centurion would not spend the funds
necessary to treat Plaintiff and others infected with HCV. As a result of their agreement with
Defendant Centurion and Defendants named herein, did further the policy and custom of non-
treatment with DAA’s as a result of cost by ordering that Plaintiff not be treated and that the
standard of care be ignored. This conduct continued until judicial mandate to treat was apparent
and violated Plaintiff's clearly established 8'" Amendment guarantee to be free from cruel and
unusual punishment. Plaintiff's failing liver is a direct result of this Defendants actions acting in
furtherance of the scheme to profit. This Defendant’s actions and inactions were under the color
of state law and the moving force of the continuing policy and practice was furtherance of profit.

Each of these Defendants are sued in their individual capacities.

(15) THOMAS REIMERS, Director Health Services,

Plaintiff incorporates by reference paragraphs # 1-12, supra and states: This Defendant
was charged by position to direct over-all health services to inter alia, prisoners’ infected with
the Hepatitis C virus. This Defendant did act in agreement to prevent evaluation and treatment

of infected prisoners/Plaintiff, per policy and practice of Corizon and Centurion, as directed and

 

implemented by inter alia Defendants John Does #1-3. Each Defendant was in agreement not to
implement applicable standards of care, the mandated evaluation and treatment guidelines. This
Defendant, acting in individual capacity, required suppression of numbers of infected prisoners

and required John Doe #1-3, Medical-Service Contractor ARNP Sheila Szalai Corizon, and

 

Physician Dr E. Perez-Lugo, Former, Chief Health Officer UCI, to comply with the policy and
practice of suppression of existence of FBOP evaluation and treatment and to deny care. The
moving force behind this policy, practice was to cut costs by not spending money on evaluation

and treatment. Defendants Corizon and Centurion rewarded each Defendant with pay incentives

 

and other profit sharing bonuses resulting from the policy and practice. This Defendant knew of
the 2016 FBOP-CDC guideline changes mandating care for Plaintiff and ignored obligation to
provide care. This Defendant utilized his position as Director Health Services to employ policy
and custom of Centurion to disregard evaluation and care. This custom was approved by
Defendant Jones and employed the boiler plate HCG pattern denial. As Director Health Services

this Defendant had an obligation to ensure that the protocol, be followed. Instead, acting in

Page 14 of 21
Case 3:21-cv-00353-MMH-MCR Document1 Filed 03/31/21 Page 15 of 21 PagelD 15

concert with Defendants named herein and yet to be identified; this Defendant permitted, ratified
and encouraged the conduct resulting in no care for Plaintiff as part and parcel of the
orchestrated efforts to save money. This Defendant did so in his individual capacity with wanton
indifference to the deaths and misery caused by implementation of the no evaluation-no
treatment policy and custom. This conduct violates Plaintiff's 8" Amendment guarantee, has
caused Plaintiff physical pain and suffering. Plaintiff's failing liver is a direct result of this
Defendants actions acting in furtherance of the scheme to profit. Now, even after Dr. Thomas
Reimers assisted in authoring “DEFENDANT'S PLAN OF TREATMENT FOR CHRONIC
HEPATITIS-C” in 2017 in response to the Hoffer _v. Jones litigation, Dr. Reimers continues to
endorse the no evaluation-no treatment policy and custom in effect from 2014 through 2017 and
continues in a slightly modified form even today in 2021. Thus, continuing to violate Plaintiff's
clearly established 8" Amendment guarantee to be free from cruel and unusual punishment. This
Defendant’s actions and inactions were under the color of state law and in the furtherance of
profit for Centurion per policy and practice that continues to this date of July 2021 where such

actions were outside the scope of his normal duties for the FDOC.
(16) DANIEL CHERRY, Centurion's Former Medical Director, FDC

Plaintiff incorporates by reference paragraphs # 1-12, supra, and states: This Defendant
was charged by position to direct over-all health services for Defendant Centurion to inter alia,
prisoners’ infected with the virus. This Defendant did act in agreement to prevent evaluation and
treatment of infected prisoners/Plaintiff, per policy and practice of Centurion, as directed and
implemented by Defendants John Does #1-3. Each Defendant was in agreement not to
implement FBOP 2014 and AASLD (American Association for the Study of Liver
Diseases);IDSA (infectious Disease Society of America) standards and evaluation and treatment

guidelines. This Defendant, acting in individual capacity, required suppression of numbers of

infected prisoners and required John Doe #1-3, E. Perez-Lugo, Former, Chief Health Officer

 

UCI, among other Chief Health Officers and Health Services Administrators at other Institutions
in Florida to comply with the policy and practice of suppression of the number of infected
prisoners, the existence of FBOP evaluation and treatment guidelines and to deny care. The
moving force behind this policy, practice was to cut costs by not spending money on evaluation
and treatment. Defendant Centurion rewarded each Defendant with pay incentives and other

profit sharing bonuses resulting from the policy and practice. This Defendant knew of the 2014-

Page 15 of 21
Case 3:21-cv-00353-MMH-MCR Document 1 Filed 03/31/21 Page 16 of 21 PagelD 16

2016 FBOP-CDC guideline changes mandating care for Plaintiff and ignored requirement to
provide care. This Defendant utilized his position as Director Health Services to employ policy
and custom of Centurion to disregard FBOP-CDC standards of care. This custom was approved
by Defendant Jones and employed a boiler plate HCG, denial to delay and deny care. As Director
Health Services this Defendant had an obligation to ensure that standards of care be followed.
Instead, acting in concert with Defendants named herein and yet to be identified; this Defendant
permitted, ratified and encouraged the conduct resulting in no care for Plaintiff, as part and
parcel of the orchestrated efforts to save money. This Defendant did so in his individual capacity
with wanton indifference to the deaths and misery caused by implementation of the no
evaluation-no treatment policy and custom. This conduct violates Plaintiff's 8" Amendment
guarantee, has caused Plaintiff physical pain and suffering. Plaintiffs failing liver is a direct

result of this Defendants actions acting in furtherance of the scheme to profit.
(17) ERRON CAMPBELL Medical Director

Plaintiff incorporates by reference paragraphs # 1-12 supra, and states: This Defendant
was charged by position as Medical Director of over-all health services to inter alia, prisoners
infected with the Hepatitis C virus, in his individual capacity. Defendant Dr. Erron. Campbell,
did act in agreement to prevent evaluation and treatment of infected prisoners/Plaintiff, per
policy and practice of Corizon, as directed and implemented by prior Defendants Woodrow A.
Myers, Jr. Chief Operating Officer, Rhonda Almanza Vice-President of Operations, Region II,
Helen Sneed., Director Of Operations, Region II, and did so knowing that Teresa Woodal
Infectious Disease Control, Region II, (possible John Doe Defendants #1-3 in this suit if still
employed by Centurion) would be in agreement not to implement {j 2-4, supra. Defendant Dr.
Erron Campbell continued the above agreement to prevent evaluation and treatment of infected
prisoners/Plaintiff, per policy and practice when Defendant Centurion took over the contract for
medical care of Florida FDOC prisoners from Corizon in August of 2016. The moving force
behind this policy, practice was to cut costs by not spending money on evaluation and treatment.
In other words, if we don't know the prisoner is infected with Hepatitis-C, then we don't have any
obligation to treat the prisoner. Defendant Centurion awarded each Defendant with pay
incentives and other profit sharing bonuses resulting from the above stated policy and practice.
Acting in concert with Defendants named herein and yet to be identified, this Defendant

knowingly permitted, ratified and encouraged the conduct resulting in no care for Plaintiff as part

Page 16 of 21
Case 3:21-cv-00353-MMH-MCR Document1 Filed 03/31/21 Page 17 of 21 PagelD 17

and parcel of the orchestrated effort to profit. This Defendant did so in his individual capacity
with wanton indifference to the deaths and misery caused by implementation of the no
evaluation-no treatment policy and custom. This conduct has caused Plaintiff physical pain and
suffering and violates Plaintiffs 8'"" Amendment guarantee to be free from cruel and unusual
punishment. Plaintiff's liver cirrhosis and continuing failing liver is a direct result of this

Defendants actions acting in furtherance of the scheme to profit.

(18) E. PEREZ—LUGO, Former UCI Chief Health Officer

Plaintiff incorporates by reference paragraphs # 1-12, supra, and states: This Defendant
while employed by Centurion at UCI, intentionally did not advise Plaintiff of the 2014-2016
BFP- CDC treatment guideline change, and fabricated excuses as to why Plaintiff had not been
treated. Defendant Perez_Lugo denied Plaintiff the DAA cure, meaningful pain relief, and
personally denied institutional HCG in furtherance of Centurion’s policy to save money,
resulting in denial of cure by DAAs as well as to be recommended for possible liver transplant if
Plaintiff's liver cirrhosis reached the decompensated cirrhosis stage. Defendant Perez-Lugo
never mentioned the possibility of recommendation for a liver transplant . This Defendant lied to
Plaintiff when informing Plaintiff that no medical help existed to prevent further spread of the
virus and to save Plaintiff's life. Agent of prior Defendant Jones, Michelle Schouest, IISC, and
agents yet to be shown, advanced and employed this policy, practice and custom for Defendant
Centurion by boiler plate denial of HCGs, extinguishing life saving treatment and humane
ameliorative care. Defendant E. Perez-Lugo’s actions while employed by Defendant Centurion
were ratified by Defendants named in this Complaint, per their policy and custom in furtherance
of profit. While employed by Defendant Centurion, E. Perez-Lugo’s actions were ratified by
Defendants John Does#1-3, Thomas Reimers, Erron Campbell, Daniel Cherry and now Mark S.
Inch per policy, custom in furtherance of profit. This Defendant’s conduct in his individual
capacity, while employed by Corizon and Centurion, resulted in intentional delay of treatment
causing deterioration of Plaintiffs liver to an F4 on the METAVIR scale and cirrhosis. Plaintiff
has suffered and continues to suffer from the result of this Defendant’s conduct. In fulfilling this
role, this Defendant acted with ill will, spite and animus in an individual capacity, under the
color of state law and the conduct violates the Plaintiff's 8" Amendment guarantee to be free of

cruel and unusual punishment.

Page 17 of 21
Case 3:21-cv-00353-MMH-MCR Document1 Filed 03/31/21 Page 18 of 21 PagelD 18

(19) MARK S. INCH, Secretary, FDC, Official Capacity

Ms. Jones, and now Mr. Inch, as Secretary of the FDC, is directly responsible for
Plaintiff's health care and could not abrogate that responsibility as established by F.S. §20.315
(3), by contracting the same to Centurion. Ms. Jones, and now Mr. Inch, knew or should have
known that the CDC changed treatment guidelines for HCV in 2014-2106, requiring Defendants
Centurion to comply with updated mandate to evaluate and treat Plaintiff and other HCV
infected inmates. Ms. Jones,and now Mr. Inch, knew, or now should know, that prior Corizon

Defendant Michelle Schouest, IISC, and (possible John Doe Defendnat #1-3 in this suit if still

 

employed by Centurion) and other designees to be shown, acted in furtherance of plan, scheme

and policy of Defendants Corizon and Centurion to “boiler plate” denials of health care

 

grievances (HCG) in defiance to FBOP evaluation and treatment guidelines, including DAA’s
due to cost. Mr. Inch knew, or should have known, from prior Hepatitis-C litigation, Hoffer,
supra and, HSB 15.03.09 Supplement #3, that the Defendants named in this complaint, would
defy the requirement to properly treat Plaintiff with DAA’s and the care described on page 12 of
14 concerning cirrhosis on HSB 15.03.09 Supplement #3 when they were awarded the no bid
contract. Prior Defendant Ms. Jones, FDC, intentionally declined to request from the State
Legislature necessary funds to treat infected prisoners/Plaintiff and refused to require the
defendants named herein to treat Plaintiff. This political allegiance agreement deliberately
concealed the existence and availability of DAA’s and did so with ill will, spite and no concern
for humane treatment. Prior Defendant Jones did this in furtherance of profit for Defendant
Centurion as Secretary Jones, FDC, knew that if demand for mandated evaluation and care was
asserted, Centurion would back out. Thusly a political allegiance with person(s) yet identified

was agreed to that demand for treatment funds and treatment would not be available. Ms Jones

 

knew that the no-bid award of health services to defendant centurion would exclude care for
HCV infected prisoners/Plaintiff. Ms. Jones, FDC, and now Mr. Inch, were both aware that the
for profit company had an agreement with high ranking State officials to develop FDC policy
and practice, to routinely deny evaluation and care, in furtherance of profit. This conduct by Ms.
Jones, and now Mr. Inch, has violated and now continues to violate Plaintiffs 8" Amendment

guarantee to be free of cruel and unusual punishment.

VII. RELIEF REQUESTED:

Page 18 of 21
Case 3:21-cv-00353-MMH-MCR Document1 Filed 03/31/21 Page 19 of 21 PagelD 19

State briefly what relief you seek from the Court. Do not make legal arguments or cite
cases/statutes.

COMPENSATORY DAMAGES
Corizon

Plaintiff seeks compensatory damages in the amount of One million dollars from
Defendant Corizon, plus the costs of the filing and the service of process of this law suit.
Centurion

Plaintiff seeks compensatory damages in the amount of One million dollars from
Defendant Centurion, plus the costs of the filing and the service of process of this law suit.

Plaintiff seeks compensatory damages in the amount of $500,000 from Defendants:_John
Doe #1-3, E. Perez—Lugo, Erron Campbell, Daniel Cherry.

Plaintiff seeks NO monetary damages from Thomas Reimers, nor from FDC
Secretary Mr. Inch.

PUNITIVE DAMAGES

Plaintiff seeks punitive damages in the amount of $500,000 from each Defendant in their

individual capacity; Defendants Doe #1-3, E. Perez—Lugo, Erron Campbell, Daniel

Cherry,. In doing so, Plaintiff states in sum that punitive damages are appropriate where the
actions and inactions of these Defendants are reprehensible, in that the Defendants knew that
their policy and practice as plead herein would result in Plaintiffs pain and suffering then an
eventual excruciatingly painful death from cirrhosis of his liver and possible future liver cancer..
That each Defendants conduct was motivated by evil intent, or it involved reckless or callous
indifference to the federally protected 8" Amendment rights of Plaintiff—his serious medical
need, the suffering caused by policy and practice of Defendants and now his untimely, eventual
death. That each Defendant participated and ratified the policy of deprivation in furtherance of
common scheme not to inform or treat—for profit. These actions and inactions were orchestrated
and designed and ratified into policy and practice by these Defendants and are cruel and have
caused unnecessary and wanton infliction of pain. This intentional for profit policy and custom
not to inform and to deny treatment constitute deliberate indifference to serious medical needs of

Plaintiff and constitutes the unnecessary and wanton infliction of pain.

PROSPECTIVE INJUNCTIVE AND DECLARATORY RELIEF

Page 19 of 21
Case 3:21-cv-00353-MMH-MCR Document 1 Filed 03/31/21 Page 20 of 21 PagelD 20

MARK S, INCH, Plaintiff seeks prospective injunctive relief for treatment, (recommendation
for possible liver transplant when Plaintiff's liver reaches the future stage of decompensated
cirrhosis of his liver, or liver cancer), ameliorative care, including pain medications, special
vitamins and new prescription medications or medical procedures to assist in repairing or
regrowing Plaintiff's severely damaged liver, {all to be determined at a later date).

As for declaratory relief of Secretary Inch, Plaintiff prays that order enter finding that
FDC acted in concert with Centurion not to advise prisoners of the 2014-2016 FBOP-CDC
guideline change and in doing so, ultimately denied Plaintiff mandated evaluation and care. That
FDC knew at the time of the award of the no-bid contract with Defendant Centurion, that funds
would not be provided for treatment by Centurion and that per political aliegance with person(s)
yet unnamed would not be solicited on behalf of the affected prisoners. That FDC acted in
concert with Centurion to deny care in furtherance of profit and without regard to humane,
mandated care. That the conduct of each Defendant herein individually and collectively has
violated Plaintiff's 8" Amendment guarantees to be free from cruel and unusual punishment.

Prevailing party fees and suit costs.

I declare under penalty of perjury that I have read the above and have had it explained to
me by a Department of Correction Certified Law Clerk, and that the foregoing statements of fact,

including all continuation pages, are true and correct. Dated this AG day of Mlrck 2021.

nt thi tt A Warns AS00S
MITCHELL A. HARRIS #A50605 L1-207-2
Union Correctional Institution

P. O. Box 1000

Raiford, Fla. 32083-1000

Mailing Certificate
I certify under penalty of perjury that this complaint was provided to UCI Correctional

Staff for mailing in an envelope addressed to Office of the Honorable Clerk, United States

District Court at 300 N. Hogan Street, Suite 9-150, Jacksonville, FL 32202-4271 on: this AG

day of #AneA _, 2021. .
KC Ghifl Narnks As00o
MITCHELL A. HARRIS, DC#A50605
Plaintiff / pro se

Page 20 of 21
Case 3:21-cv-00353-MMH-MCR Document1 Filed 03/31/21 Page 21 of 21 PagelD 21

CERTIFICATE OF SERVICE

I, Mitchell Harris, DC# A50605, HEREBY DECLARE that a true and
correct copy of foregoing Complaint was furnished by United States Mail on this

DY day of Wiyys¢A__, 2021 to: Office of the Honorable Clerk, United States District
Court at 300 N. Hogan Street, Suite 9-150, Jacksonville, FL 32202-4271

Witthell FW iern1a ASU0S
MITCHELL A. HARRIS, DC#A50650
Plaintiff / pro se

Page 21 of 21
